—Appeal by defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered January 6, 1984, convicting him of burglary in the second degree, grand larceny in the third degree and criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance and, accordingly, has not preserved his claims for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Warren, 47 NY2d 740). In any event, we find that the allocution established the requisite elements of burglary in the second degree, grand larceny in the third degree and criminal possession of stolen property in the third degree (see, People v Serrano, 15 NY2d 304, 308; People v Wedgewood, 106 AD2d 674). Furthermore, defendant knowingly and intelligently entered the plea (see, People v Harris, 61 NY2d 9). Mollen, P. J., Thompson, Brown and Lawrence, JJ., concur.